COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-380-
CV



IN RE MANFREDO WINDISCH-GRAETZ	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's “Petition For Writ Of Mandamus,” relator’s “Emergency Motion To Stay Order Requiring Deposition Pending Consideration Of Petition For Mandamus,” and real party in interest Bell Helicopter’s “Response To Emergency Motion To Stay Order And Emergency Motion To Require Bond Pursuant To TRAP 52.10(b).”  It is the court’s  opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and emergency motion are denied.
  The real party in interest’s emergency motion to require bond is denied as moot.  

Relator shall pay all costs of this original proceeding
, for which let execution issue.
 

PER CURIAM





PANEL B
:	HOLMAN, DAUPHINOT, and GARDNER, JJ.



DELIVERED:  December 31, 2003



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.